DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, Species (2)) (claims 18, 20, and 21) in the reply filed on 10/28/20 is acknowledged.  The traversal is on the ground(s) that a search of the present claims would not be unduly burdensome upon the examiner, and would be unduly burdensome on the public and Applicant.  This is not found persuasive because the inventions are independent or distinct for the reasons given in the 4/28/20 restriction requirement and the examiner maintains that there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention.
Additionally a serious burden exists in the differing issues likely to arise during the prosecution of the different inventions and species.
The requirement is still deemed proper and is therefore made FINAL.
s 1-17, 19, and 22-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention / species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/28/20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, and 20-21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Matsumoto et al (US 2005/0035500; provided in 12/7/20 IDS, hereafter Matsumoto).
Claim 18: Matsumoto teaches a method of affixing a biocidal (antibacterial) ceramic glaze (second glass layer from 2nd glazing material, (3)) to a substrate (1) (see, for example, abstract, Fig 1-3, [0012-0013]), [0021]), comprising: 
providing a biocidal ceramic glazing composition (second glazing material capable of forming a second glass layer containing an antibacterial agent) having one or more biocidal agents (antibacterial) disposed therein (See, for example, [0012-0013], [0110]), 
applying the biocidal ceramic glazing composition (3) to a substrate having a surface (1) (See, for example, Fig 1-3, [0114]), 

Claim 20: Matsumoto further teaches wherein the biocidal ceramic glazing composition (3) is applied to an unfired glaze layer (first glaze layer (2)) on the surface of the substrate (1) (See, for example, Fig 1-3, [0014-0019], [0115]. 
Claim 21: Parent claim 18 recites the alternative of “at least one non-copper metal or non-copper metal containing compound”.  As presently presented claim 21 only further limits the second alternative: “The method according to claim 18, wherein the non-copper metal containing compound is selected from the group consisting of …”.  Therefore claim 21 could be met by a teaching of “at least one non-copper metal or non-copper metal containing compound selected from the group consisting of …”. As Masumoto has taught the first alternative (at least one non-copper metal: Ag) it would teach the present scope of claim 21.  

Claim(s) 18, and 20-21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chen et al (US 2009/0117173; provided in 12/7/20 IDS, hereafter Chen).
Claim 18: Chen teaches a method of affixing a biocidal (antimicrobial) ceramic glaze (top glaze/enamel layer) to a substrate (see, for example, abstract), comprising: 
providing a biocidal ceramic glazing composition (antimicrobial glaze system) having one or more biocidal agents (antimicrobial) disposed therein (See, for example, abstract, [0002] [0008], [0021]), 
applying (Such as by spraying) the biocidal ceramic glazing composition to a substrate having a surface (See, for example, abstract, [0023]), 

Claim 20: Chen further teaches wherein the biocidal ceramic glazing composition (top glaze) is applied to an unfired glaze layer (base glaze) on the surface of the substrate (See, for example, [0013-0016], and [0023]). 
Claim 21: Chen has further taught wherein the non-copper metal containing compound is a Zinc-containing compound, such as ZnO (see, for example, abstract, [0015-0021]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18, and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 10 of U.S. Patent No. 10,159,255. Although the claims at issue are not identical, they are not patentably distinct from each other because US 10,159,255 has explicitly taught: 
With respect to claims 18 and 21: Claim 8 of US 10,159,255 recites: “A method of affixing a biocidal ceramic glaze to a substrate comprising: providing a biocidal ceramic glazing composition having one or more biocidal agents disposed therein, applying the biocidal ceramic glazing composition to a substrate having a surface, wherein the biocidal ceramic glazing composition comprises at least one metal or metal containing compound selected from the group consisting of Cu.sub.2O, Cu(OH).sub.2, Cu, CuO.sub.3, Cu.sub.2O.sub.3, and a combination thereof, and BaCO.sub.3” (a non-copper metal containing compound, further of barium as recited in claim 21). 
   With respect to claims 20: Claim 10 of US 10,159,255 recites: “The method according to claim 8, the biocidal ceramic glazing composition is applied to an unfired glaze layer on the surface of the substrate”.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/NATHAN H EMPIE/Primary Examiner, Art Unit 1712